
	
		IB
		 Union Calendar No. 66
		111th CONGRESS
		1st Session
		H. R. 1886
		[Report No. 111–129, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 2, 2009
			Mr. Berman (for
			 himself, Mr. Kirk,
			 Mr. Ackerman,
			 Mr. Royce,
			 Ms. Jackson-Lee of Texas,
			 Mr. Sherman, and
			 Mr. Wexler) introduced the following
			 bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		
			May 22, 2009
			Reported from the Committee on
			 Committee on Foreign
			 Affairs with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			May 22, 2009
			The Committee on
			 Rules discharged
		
		
			May 22, 2009
			Referred to the Committee on Armed Services for a period
			 ending not later than June 5, 2009, for consideration of such provisions of the
			 bill and amendment as fall within the jurisdiction of that committee pursuant
			 to clause 1(c), rule X
		
		
			June 2, 2009
			Additional sponsors: Mr.
			 Frank of Massachusetts, Mr.
			 Israel, Mr. McMahon,
			 Mr. McDermott,
			 Mr. Connolly of Virginia, and
			 Mr. Van Hollen
		
		
			June 2, 2009
			The Committee on Armed Services discharged;
			 committed to the Committee of the Whole House on the State of the Union and
			 ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on April 2, 2009
		
		A BILL
		To authorize democratic, economic, and
		  social development assistance for Pakistan, to authorize security assistance
		  for Pakistan, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Pakistan Enduring Assistance
			 and Cooperation Enhancement Act of 2009 or the
			 PEACE Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title and table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Sec. 4. Declaration of principles.
					Title I—Democratic, economic, and social
				development assistance for Pakistan
					Sec. 101. Purposes of assistance.
					Sec. 102. Authorization of
				assistance.
					Sec. 103. Multilateral support for
				Pakistan.
					Sec. 104. Pakistan Democracy and Prosperity
				Fund.
					Sec. 105. Authorization of
				appropriations.
					Title II—Security assistance for
				Pakistan
					Sec. 201. Sense of Congress.
					Sec. 202. Purposes of assistance.
					Sec. 203. Authorization of
				assistance.
					Sec. 204. Pakistan Counterinsurgency
				Capabilities Fund.
					Sec. 205. Exchange program between military and
				civilian personnel of Pakistan and certain other countries.
					Sec. 206. Limitation on United States military
				assistance to Pakistan.
					Sec. 207. Authorization of
				appropriations.
					Title III—Miscellaneous provisions
					Sec. 301. Comprehensive regional security
				strategy.
					Sec. 302. Monitoring and evaluation of
				assistance.
					Sec. 303. Auditing.
					Sec. 304. Requirements for civilian control of
				United States assistance for Pakistan.
					Sec. 305. Sense of Congress.
					Sec. 306. Reports.
					Sec. 307. Sunset.
				
			2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesExcept as otherwise provided in this Act,
			 the term appropriate congressional committees means the Committees
			 on Appropriations and Foreign Affairs of the House of Representatives and the
			 Committees on Appropriations and Foreign Relations of the Senate.
			(2)CounterinsurgencyThe
			 term counterinsurgency means efforts to defeat organized movements
			 that seek to overthrow the duly constituted Governments of Pakistan and
			 Afghanistan through the use of subversion and armed conflict.
			(3)CounterterrorismThe
			 term counterterrorism means efforts to combat—
				(A)al Qaeda; and
				(B)other terrorist
			 organizations, as such term is defined in section 212(a)(3)(B)(vi) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)).
				(4)FATAThe
			 term FATA means the Federally Administered Tribal Areas of
			 Pakistan.
			(5)FCRThe term FCR means the
			 Frontier Crimes Regulation, codified under British law in 1901, and applicable
			 to the FATA.
			(6)NWFPThe
			 term NWFP means the North West Frontier Province of Pakistan,
			 which has Peshawar as its provincial capital.
			3.FindingsCongress finds the following:
			(1)The Islamic Republic of
			 Pakistan has been a critical ally of the United States for more than 4
			 decades.
			(2)With the free and fair
			 election of February 18, 2008, Pakistan returned to civilian rule after almost
			 9 years under a military dictatorship.
			(3)After the September 11, 2001, terrorist
			 attacks against the United States, Pakistan chose to partner with the United
			 States in the fight against al Qaeda, the Taliban, and other extremist and
			 terrorist groups.
			(4)Since 2001, the United
			 States has contributed more than $12,000,000,000 to Pakistan to strengthen
			 Pakistan’s governance, economy, education system, healthcare services, and
			 military, so as to bring freedom and opportunities to the people of Pakistan
			 while helping to combat terrorism and to counter a domestic insurgency.
			(5)The United States
			 requires a balanced, integrated, countrywide strategy that provides assistance
			 throughout Pakistan and does not disproportionately focus on military
			 assistance or one particular area or province.
			(6)Despite killing or capturing hundreds of al
			 Qaeda operatives and other terrorists—including major al Qaeda leaders, such as
			 Khalid Sheikh Muhammad, Ramzi bin al-Shibh, and Abu Faraj al-Libi—Pakistan’s
			 FATA, parts of the NWFP, Quetta in Balochistan, and Muridke in Punjab remain a
			 sanctuary for al Qaeda, the Afghan Taliban, and affiliated groups from which
			 these groups organize terrorist actions against Pakistan and other
			 countries.
			(7)Pakistan’s security forces have recently
			 begun taking concerted action against those who threaten Pakistan’s security
			 and stability, with military operations in the Bajour agency in the FATA and in
			 the Swat, Buner, and Dir districts in the NWFP.
			(8)The displacement of over
			 1,000,000 Pakistanis poses a grave humanitarian crisis and requires the
			 immediate attention of the United Nations, and the strong support of donor
			 nations, to provide food, water, shelter, medicine, sanitation and other
			 emergency services and supplies to the displaced, along with longer-term
			 development assistance.  The humanitarian crisis highlights the need for
			 Pakistan to develop an effective national counterinsurgency strategy, in order
			 to mitigate such displacement.
			4.Declaration of
			 principlesCongress declares
			 that the relationship between the United States and Pakistan should be based on
			 the following principles:
			(1)Pakistan is a critical
			 friend and ally to the United States, both in times of strife and in times of
			 peace, and the two countries share many common goals, including combating
			 terrorism and violent radicalism, solidifying democracy and rule of law in
			 Pakistan, and promoting the social and material well-being of the people of
			 Pakistan.
			(2)United States assistance to Pakistan is
			 intended to supplement, not supplant, Pakistan’s own efforts in building a
			 stable, secure, and prosperous Pakistan, and United States assistance will be
			 wholly ineffective without Pakistan’s own serious efforts to improve the
			 health, education, and living standards of its population, including
			 maintaining or increasing the financial resources devoted to such efforts.
			(3)The United States
			 supports Pakistan’s struggle against extremist elements and recognizes the
			 profound sacrifice made by Pakistan in the fight against terrorism, including
			 the loss of more than 1,600 soldiers since 2001 in combat with al Qaeda, the
			 Taliban, and other extremist and terrorist groups.
			(4)The United States intends
			 to work with the Government of Pakistan—
				(A)to build mutual trust and
			 confidence by actively and consistently pursuing a sustained, long-term,
			 multifaceted relationship between the two countries, devoted to strengthening
			 the mutual security, stability, and prosperity of both countries;
				(B)to support the people of
			 Pakistan and their democratic government in their efforts to consolidate
			 democracy, through strengthening Pakistan’s parliament, helping Pakistan
			 reestablish an independent and transparent judicial system, and working to
			 extend the rule of law in all areas in Pakistan;
				(C)to promote long-term
			 development and infrastructure projects, including in healthcare, water
			 management, and energy programs, in all areas of Pakistan, that are sustained
			 and supported by each successive democratic government in Pakistan;
				(D)to encourage sustainable
			 economic development in Pakistan and the integration of Pakistan into the
			 global economy in order to improve the living conditions of the people of
			 Pakistan;
				(E)to ensure that the people
			 of Pakistan, including those living in areas governed by the FCR, have access
			 to public, modernized education and vocational training to enable them to
			 provide for themselves, for their families, and for a more prosperous future
			 for their children;
				(F)to expand
			 people-to-people engagement between the two countries, through increased
			 educational, technical, and cultural exchanges and other methods;
				(G)to ensure transparency of
			 and provide effective accountability for all United States assistance and
			 reimbursements provided to Pakistan;
				(H)to take steps to improve
			 Pakistan’s counterterrorism financing and anti-money laundering laws to comply
			 with international standards, to include applying for Financial Action
			 Task Force observer status and adhering to the United Nations
			 International Convention for the Suppression of the Financing of
			 Terrorism;
				(I)to establish a
			 counterinsurgency and counterterrorism strategy to prevent any territory of
			 Pakistan from being used as a base or conduit for terrorist attacks in
			 Pakistan, or elsewhere, and ensure that madrasas in Pakistan are not used to
			 incite terrorism;
				(J)to ensure that Pakistan
			 has strong and effective law enforcement and national defense forces, under
			 civilian leadership, with sufficient and appropriate security equipment and
			 training to effectively defend Pakistan against internal and external threats;
				(K)to ensure access of United States
			 investigators to individuals suspected of engaging in worldwide proliferation
			 of nuclear materials, as necessary, and restrict such individuals from travel
			 or any other activity that could result in further proliferation;
				(L)to help Pakistan meet its commitment to not
			 support any person or group that conducts violence, sabotage, or other
			 activities meant to instill fear or terror in Pakistan’s neighboring countries;
			 and
				(M)to help Pakistan gain
			 control of its under-governed areas and stop any support, direction, guidance
			 to, or acquiescence in the activities of, any person or group that engages in
			 acts of violence or intimidation against civilians, civilian groups, or
			 governmental entities.
				IDemocratic, economic, and
			 social development assistance for Pakistan
			101.Purposes of
			 assistanceThe purposes of
			 assistance under this title are—
				(1)to demonstrate unequivocally the long-term
			 commitment of the United States to the people of Pakistan and Pakistan’s
			 democratic institutions;
				(2)to support the
			 consolidation of democracy, good governance, and the rule of law in
			 Pakistan;
				(3)to help build the
			 capacity of law enforcement forces in Pakistan to combat terrorism and violent
			 militancy and expeditiously investigate, arrest, and prosecute alleged
			 criminals, consistent with the rule of law and due process;
				(4)to further the
			 sustainable and effective economic and social development of Pakistan and the
			 improvement of the living conditions of the people of Pakistan, especially in
			 areas of direct interest and importance to their daily lives;
				(5)to strengthen regional
			 ties between Pakistan and its neighbors by offering concrete nonmilitary
			 assistance for issues of mutual economic and social concern;
				(6)to strengthen Pakistan’s
			 public education system, increase literacy, expand opportunities for vocational
			 training, and help create an appropriate national curriculum for all schools in
			 Pakistan;
				(7)to expand
			 people-to-people engagement between the United States and Pakistan, through
			 increased educational, technical, and cultural exchanges and other methods;
			 and
				(8)to strengthen respect for
			 internationally recognized human rights in efforts to stabilize the security
			 environment in Pakistan.
				102.Authorization of
			 assistance
				(a)In
			 generalTo carry out the
			 purposes of section 101, the President is authorized to provide assistance for
			 Pakistan to support the activities described in subsection (b).
				(b)Activities
			 supportedActivities that may be supported by assistance under
			 subsection (a) include the following:
					(1)Fortifying democratic
			 institutionsTo support, notwithstanding any other provision of
			 law, democratic institutions in Pakistan in order to strengthen civilian rule
			 and long-term stability, including assistance such as—
						(A)support for efforts to
			 strengthen the National Parliament of Pakistan, including—
							(i)assistance to
			 parliamentary committees to enhance the capacity to conduct public hearings and
			 oversee government activities, including national security issues and the
			 military budget, to solicit input on key public policy issues, and to oversee
			 the conduct of elections;
							(ii)support for the
			 establishment of constituency offices and otherwise promote the responsibility
			 of members of parliament to respond to constituents; and
							(iii)strengthening of the
			 role of parliamentary leadership;
							(B)support for voter
			 education and civil society training, including training with grassroots
			 organizations to enhance the capacity of the organizations to advocate for the
			 development of public policy;
						(C)support for political parties, including
			 increasing their capacity and protecting their right to carry out political
			 activities without restriction (other than reasonable administrative
			 requirements commonly applied in democratic countries) and fostering the
			 responsiveness of such parties to the needs of the people of Pakistan;
						(D)support for strengthening the capacity of
			 the civilian Government of Pakistan to carry out its responsibilities,
			 including supporting the establishment of frameworks that promote government
			 transparency and criminalize corruption in both the government and private
			 sector, audit offices, inspectors general offices, third party monitoring of
			 government procurement processes, whistle-blower protections, and
			 anti-corruption agencies; and
						(E)in particular, support
			 for efforts by the Government of Pakistan to promote governance reforms in the
			 FATA, including—
							(i)extension of the
			 Political Parties Act;
							(ii)local experimentation
			 with methods to transition from the FCR; and
							(iii)long-term development
			 of durable and responsive political institutions.
							(2)Enhancement and
			 Strengthening of the Judicial System and Law EnforcementTo support, notwithstanding any other
			 provision of law, Pakistan’s efforts to expand the rule of law and build the
			 capacity, transparency, and trust in government institutions, at the national,
			 provincial, and local levels, including assistance such as—
						(A)support for the rule of law and systemic
			 improvement of judicial and criminal justice institutions, including—
							(i)management of
			 courts;
							(ii)enhanced career
			 opportunities and professional training for judges, public defenders, and
			 prosecutors; and
							(iii)efforts to enhance the
			 rule of law to all areas in Pakistan where the writ of the government is under
			 heightened challenge by terrorists and militants, including through innovations
			 in the delivery of judicial services that enhance the legitimacy of state
			 institutions;
							(B)support for
			 professionalization of the police, including—
							(i)training regarding use of
			 force;
							(ii)education and training
			 regarding human rights;
							(iii)training regarding
			 evidence preservation and chain of custody; and
							(iv)training regarding
			 community policing;
							(C)support for independent
			 law enforcement agencies, such as the Intelligence Bureau of the Ministry of
			 Interior, responsive to civilian control, including—
							(i)enhanced coordination
			 with judicial processes;
							(ii)enhancement of forensics
			 capabilities;
							(iii)data collection and
			 analyses;
							(iv)case tracking and
			 management;
							(v)financial intelligence
			 functions; and
							(vi)maintenance of data
			 systems to track terrorist of criminal activity; and
							(D)strengthening the capacity of the police
			 and other civilian law enforcement agencies to provide a robust response to
			 threats from extremists and terrorists along the frontier and elsewhere in
			 Pakistan, including—
							(i)the development of an
			 elite rapid reaction force which could be deployed on short notice to secure
			 areas that are threatened by militancy; and
							(ii)facilitating improved
			 counterterrorism and counterinsurgency coordination between local government
			 officials, the police, paramilitary, and military leaders.
							(3)Support for broad-based
			 and sustainable economic developmentTo support economic development in Pakistan
			 by—
						(A)promoting energy sector
			 reform and development;
						(B)expanding assistance for
			 agricultural and rural development, including farm-to-market roads, systems to
			 prevent spoilage and waste, and other small-scale infrastructure improvements
			 that will enhance supply and distribution networks;
						(C)increasing employment
			 opportunities, including support to small and medium enterprises, microfinance
			 and microenterprise activities, and in particular programs to improve the lives
			 of women and girls; and
						(D)increasing investment in infrastructure,
			 including construction of roads, water resource management systems, irrigation
			 channels, and continued development of a national aviation industry and
			 aviation infrastructure.
						(4)Support to increase
			 local capacityTo increase
			 the capacity and improve the sustainability of Pakistan’s national, provincial,
			 and local governmental and nongovernmental institutions, including assistance
			 to—
						(A)increase and improve the
			 capacity of Pakistan’s national, provincial, and local governmental
			 institutions by—
							(i)providing technical
			 assistance to all ministries to improve transparency and ability to respond to
			 the needs of the people of Pakistan; and
							(ii)promoting the
			 implementation of fiscal and personnel management, including revenue tracking
			 and expenditure systems; and
							(B)enhance the capacity of
			 Pakistan’s nongovernmental and civil society organizations to respond to the
			 needs of the people of Pakistan by—
							(i)increasing support for
			 local nongovernmental organizations with demonstrated experience in delivering
			 services to the people of Pakistan, particularly to women, children, and other
			 vulnerable populations in Pakistan;
							(ii)providing training and
			 education to local nongovernmental and civil society organizations on ways to
			 identify and improve the delivery of services to the people of Pakistan;
			 and
							(iii)promoting local
			 ownership and participation, including encouraging communities to contribute a
			 percentage of the value of United States projects or activities carried out
			 under this title in the form of labor, in-kind materials, or other
			 provisions.
							(5)Support for public
			 education systemTo support Pakistan’s public education system,
			 including—
						(A)implementation of a
			 national education strategy, to include both primary and secondary education,
			 focused on literacy and civic education, including—
							(i)programs to assist
			 development of modern, nationwide school curriculums for public, private, and
			 religious schools that incorporate relevant subjects, such as math, science,
			 literature, and human rights awareness, in addition to agricultural education
			 and training;
							(ii)enhancement of civic
			 education programs focused on political participation, democratic institutions,
			 and tolerance of diverse ethnic and religious groups; and
							(iii)support for the proper
			 oversight of all educational institutions, including madrasas, as required by
			 Pakistani law, including registration with the Ministry of Education and
			 regular monitoring of curriculum by the Ministry of Education to ensure
			 students in Pakistan receive a comprehensive education;
							(B)initiatives to enhance
			 the access to education for women and girls, and to increase women’s literacy,
			 with special emphasis on helping girls stay in school;
						(C)funding to the Government of Pakistan to
			 use to increase immediately teacher salaries and to recruit and train teachers
			 and administrators, as well as develop formalized salary scales with
			 merit-based pay increases;
						(D)establishment of
			 vocational and technical programs to enhance employment opportunities;
						(E)encouragement of United
			 States and Pakistani public-private partnerships to increase investment in
			 higher education and technical training opportunities;
						(F)construction and
			 maintenance of public schools, including water sanitation, perimeter walls, and
			 recreation areas;
						(G)provision of textbooks
			 and other learning materials and food assistance for student meals; and
						(H)provision of software to
			 educational institutions and students at the lowest possible cost, specifically
			 targeting universities that specialize in information technology, and women’s
			 colleges and women’s secondary schools.
						(6)Support for human
			 rightsTo promote respect for
			 and compliance with internationally recognized human rights, including
			 assistance such as—
						(A)programs to strengthen civil society
			 organizations that promote internationally recognized human rights, including
			 religious freedom, freedom of expression, and freedom of association, and that
			 support human rights monitoring;
						(B)promotion of education
			 regarding internationally recognized human rights;
						(C)programs designed to end
			 traditional practices and punishments that are inconsistent with
			 internationally recognized human rights norms and protections, such as honor
			 killings and other forms of cruel and unusual punishments;
						(D)promotion of freedom of
			 religion and religious tolerance, protection of religious minorities, and
			 promotion of freedom of expression and association, including support for
			 responsible independent media;
						(E)promotion of nongovernmental organizations
			 that focus on the protection of women and girls, including women-led
			 organizations and programs that support the participation of women in the
			 national, provincial, and local political process, and programs to end violence
			 against women, including rape;
						(F)technical, legal, and law
			 enforcement assistance for the investigation of past disappearances of
			 individuals in Pakistan and the development of a national data base of such
			 individuals; and
						(G)programs in support and
			 protection of the rights of ethnic minorities in Pakistan, including Baluchis,
			 Sindhis, and Pashtuns, to preserve their language, culture, traditional areas
			 of inhabitancy, and to fight any direct or indirect discrimination.
						(7)Support for refugees
			 and internally displaced personsIt is the sense of Congress that—
						(A)counterinsurgency
			 operations being carried out by the Government of Pakistan should be designed
			 to minimize civilian casualties and collateral damage to the people of Pakistan
			 and to provide security for the delivery of humanitarian assistance to the
			 affected civilian population;
						(B)the United States should continue to
			 provide robust assistance to the people of Pakistan who have been displaced as
			 a result of ongoing conflict and violence;
						(C)the United States should support
			 international efforts to coordinate assistance to refugees and internally
			 displaced persons in Pakistan, including by providing support to international
			 and nongovernmental organizations for this purpose;
						(D)the Administrator of the
			 United States Agency for International Development should support the
			 development objectives of the Refugee Affected and Host Areas (RAHA) Initiative
			 in Pakistan to address livelihoods, heath, education, infrastructure
			 development, and environmental restoration in identified parts of the country
			 where Afghan refugees have lived; and
						(E)the Administrator of the United States
			 Agency for International Development should evaluate the effectiveness of the
			 livelihoods projects in the FATA in order to determine whether systems need to
			 be put into place to improve programming in this key sector.
						(8)Support for healthcare
			 effortsTo provide urgently
			 needed healthcare assistance to the people of Pakistan, including assistance to
			 supplement the Government of Pakistan’s efforts to eliminate diseases,
			 including hepatitis.
					(9)Support for public
			 diplomacyTo implement a more
			 effective public diplomacy strategy in Pakistan in order to ensure that the
			 Pakistani public recognizes that it is in Pakistan’s own interest to partner
			 with the United States and other like-minded countries to combat militant
			 extremism, as well as to promote a better understanding of the United States,
			 including through the following:
						(A)Partnering with the Government of Pakistan
			 to highlight the negative behavior of insurgent groups and to encourage civil
			 society, respected scholars, and other leaders to speak out against militancy
			 and violence.
						(B)Providing technical assistance to the
			 Government of Pakistan to both disrupt and provide alternatives to the illegal
			 FM radio stations used by insurgent groups in the FATA and adjacent districts
			 of the NWFP.
						(C)Expanded exchange activities under the
			 Fulbright Program, the International Visitor Leadership Program, the Youth
			 Exchange and Study Program, and related programs administered by the Department
			 of State designed to promote mutual understanding and interfaith
			 dialogue.
						(D)Expansion of sister institution programs
			 between United States and Pakistani schools and universities, towns and cities,
			 and other organizations in such fields as medicine and healthcare, business
			 management, environmental protection, information technology, and
			 agriculture.
						(E)Additional scholarships
			 to enable students to study in the United States.
						103.Multilateral support
			 for PakistanTo the extent
			 that Pakistan continues to evolve toward civilian control of the government and
			 to develop and implement comprehensive economic reform programs, the President
			 should do the following:
				(1)Multilateral
			 supportTake the lead in mobilizing international financial
			 institutions, in particular the International Monetary Fund and affiliated
			 institutions in the World Bank group, to provide timely and appropriate
			 resources to help Pakistan.
				(2)Stabilization
			 assistanceIn conjunction with other governments and
			 international financial institutions (including the International Monetary
			 Fund), support the implementation of a plan of the Government of Pakistan to
			 attack structural economic problems, address pressing social problems, carry
			 out comprehensive economic reform, and relieve immediate and urgent balance of
			 payments requirements in Pakistan.
				(3)Currency stabilization
			 loansProvide leadership in supporting multilateral agreements to
			 provide government-to-government loans for currency stabilization in Pakistan
			 if the loans can reduce inflation and thereby foster conditions necessary for
			 the effective implementation of economic reforms.
				104.Pakistan Democracy and
			 Prosperity Fund
				(a)Establishment of
			 fundThere is established in the Treasury of the United States a
			 fund to be known as the Pakistan Democracy and Prosperity Fund
			 (hereinafter in this section referred to as the Fund),
			 consisting of such amounts as may be appropriated or transferred to the Fund as
			 provided in this section and which may be used for purposes of this
			 title.
				(b)Transfers to
			 fundThe Fund shall consist of the following:
					(1)Amounts appropriated to
			 carry out this title.
					(2)Amounts appropriated on or after the date
			 of the enactment of this Act for Development Assistance,
			 Global Health and Child Survival, and the Economic
			 Support Fund for assistance for Pakistan under the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151 et seq.) that are transferred by the President to
			 the Fund pursuant to subsection (d).
					(3)To the extent or in the amounts provided in
			 advance in appropriations Acts, amounts accepted by the President under
			 subsection (c) that are transferred by the President to the Fund pursuant to
			 subsection (d).
					(c)Acceptance of amounts
			 from outside sourcesThe President may accept funds from
			 non-United States Government sources, including foreign governments,
			 nongovernmental organizations, private business entities, and private
			 individuals, for purposes of carrying out this title.
				(d)Status of availability
			 of amounts in fundThe President is authorized to transfer to the
			 Fund amounts under paragraphs (2) and (3) of subsection (b). Such amounts shall
			 be merged with and shall be available for any purpose for which any of the
			 amounts so transferred are available.
				(e)ReportThe
			 President shall transmit to the appropriate congressional committees not later
			 than 180 days after the date of the enactment of this Act, and every 180 days
			 thereafter until September 30, 2018, a report on programs, projects, and
			 activities carried out using amounts obligated and expended from the
			 Fund.
				105.Authorization of
			 appropriations
				(a)In
			 generalThere are authorized to be appropriated to the President
			 to carry out this title $1,500,000,000 for each of the fiscal years 2010
			 through 2013.
				(b)AvailabilityAmounts
			 authorized to be appropriated to carry out this title for a fiscal year
			 are—
					(1)authorized to remain
			 available until September 30 of the succeeding fiscal year; and
					(2)in addition to amounts
			 otherwise available for such purposes.
					(c)Sense of the
			 congressIt is the sense of Congress that United States
			 assistance provided under this title should be made available on a proportional
			 and equitable basis between the FATA and other regions of Pakistan.
				IISecurity assistance for
			 Pakistan
			201.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)United States security assistance for
			 Pakistan should be used to improve relationships between United States military
			 and Pakistani military personnel, including outreach to the lost
			 generation of Pakistan’s officers who did not attend United
			 States-sponsored training as a result of restrictions placed on United States
			 assistance for Pakistan due to Pakistan’s possession of a nuclear device;
			 and
				(2)United States security assistance for
			 Pakistan should be fully accountable, should be contingent on Pakistan ending
			 support for terrorist groups, and should meet the national security needs of
			 Pakistan.
				202.Purposes of
			 assistanceThe purposes of
			 assistance under this title are—
				(1)to support Pakistan’s
			 paramount national security need to fight and win the ongoing counterinsurgency
			 within its borders;
				(2)to work with the
			 Government of Pakistan to protect and secure Pakistan’s borders and prevent any
			 Pakistani territory from being used as a base or conduit for terrorist attacks
			 in Pakistan, or elsewhere;
				(3)to work in close
			 cooperation with the Government of Pakistan to coordinate action against
			 extremist and terrorist targets; and
				(4)to develop knowledge of
			 and appreciation for democratic governance and a military that is controlled by
			 and responsible to democratically elected civilian leadership.
				203.Authorization of
			 assistance
				(a)International military
			 education and training
					(1)In
			 generalOf the amounts authorized to be appropriated to carry out
			 this title for a fiscal year, not less than $4,000,000 is authorized be made
			 available for assistance under chapter 5 of part II of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2347 et seq.; relating to international military
			 education and training) for Pakistan, including expanded international military
			 education and training (commonly known as E–IMET).
					(2)Use of
			 fundsNot less than 30 percent of the amount authorized to be
			 made available under this subsection for a fiscal year is authorized to be used
			 to pay for courses of study and training in counterinsurgency and
			 civil-military relations.
					(b)Foreign military
			 financing program
					(1)In
			 generalOf the amounts
			 authorized to be appropriated to carry out this title for a fiscal year, not
			 less than $300,000,000 is authorized to be made available for grant assistance
			 under section 23 of the Arms Export Control Act (22 U.S.C. 2763; relating to
			 the Foreign Military Financing program) for the purchase of defense articles,
			 defense services, and military education and training for Pakistan.
					(2)Use of
			 fundsNot less than 75
			 percent of the amount authorized to be made available under this subsection for
			 a fiscal year is authorized to be used for the purchase of defense articles,
			 defense services, and military education and training for activities relating
			 to counterinsurgency and counterterrorism operations in Pakistan. Such
			 articles, services, and military education and training may include the
			 following:
						(A)Aviation maintenance and
			 logistics support for United States-origin and United States-supported rotary
			 wing aircraft and upgrades to such aircraft to include modern night vision and
			 targeting capabilities.
						(B)Intelligence,
			 surveillance, and reconnaissance (ISR) ground and air manned and unmanned
			 platforms, including sustainment.
						(C)Command and control
			 capabilities.
						(D)Force protection and
			 counter improvised explosive device capabilities, including protection of
			 vehicles.
						(E)Protective equipment, such as body armor
			 and helmets, night vision goggles, and other individual equipment, including
			 load-bearing equipment, individual and unit level first aid equipment,
			 ballistic eye protection, and cold weather equipment.
						(F)Appropriate individual
			 and unit level medical services and articles for the Pakistan Army, the
			 Pakistan Frontier Corps, and other appropriate security forces.
						(G)Assistance to enable the
			 Pakistani military to distribute humanitarian assistance and establish a
			 tactical civil-military operations capability, including a civil affairs
			 directorate.
						(3)Restriction relating to
			 F–16 program
						(A)Congressional
			 findingIn accordance with the Letters of Offer and Acceptance
			 signed between the United States and Pakistan in 2006, Congress finds that the
			 Government of Pakistan is responsible for making the remaining payments of the
			 F–16 sale with its own national funds.
						(B)RestrictionSubject
			 to subparagraph (C), amounts authorized to be made available under this
			 subsection or section 204 for a fiscal year may not be used for the purchase
			 of, or upgrade to, F–16 fighter aircraft or munitions for such aircraft.
						(C)ExceptionAmounts
			 authorized to be made available under this subsection for a fiscal year are
			 authorized to be used for military construction pursuant to the security plan
			 contained in the Letters of Offer and Acceptance signed between the United
			 States and Pakistan in 2006.
						(D)WaiverThe President may waive the restriction
			 under subparagraph (B) with respect to amounts authorized to be made available
			 under this subsection for a fiscal year, other than amounts authorized to be
			 made available under paragraph (2) of this subsection, if the President
			 certifies to the appropriate congressional committees not later than 15 days
			 prior to exercising the authority of this subparagraph that the waiver is
			 important to the national security interests of the United States.
						(4)Security assistance
			 planNot later than 180 days after the date of the enactment of
			 this Act, the President shall transmit to the appropriate congressional
			 committees a plan for the proposed use of amounts authorized to be made
			 available under this subsection for each of the fiscal years 2010 through 2013.
			 Such plan may be transmitted to the appropriate congressional committees in
			 conjunction with the plan required under section 204(f)(1).
					(5)DefinitionsIn this section, the terms defense
			 articles, defense services, and military education
			 and training have the meaning given such terms in section 644 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2403).
					(c)Sense of
			 CongressIt is the sense of
			 Congress that the United States should facilitate Pakistan’s establishment of a
			 program to enable the Pakistani military to provide reconstruction assistance
			 in areas damaged by combat operations.
				204.Pakistan
			 Counterinsurgency Capabilities Fund
				(a)Establishment of
			 fundThere is established in the Treasury of the United States a
			 fund to be known as the Pakistan Counterinsurgency Capabilities
			 Fund (hereinafter in this section referred to as the
			 Fund or the PCCF), consisting of such amounts as
			 may be appropriated or transferred to the Fund as provided in this
			 section.
				(b)Transfers to
			 fundThe PCCF shall consist of the following:
					(1)Amounts appropriated to
			 carry out this section.
					(2)Amounts appropriated on
			 or after the date of the enactment of this Act to carry out the provisions of
			 chapter 8 of part I and chapters 2, 5, 6, and 8 of part II of the Foreign
			 Assistance Act of 1961 and section 23 of the Arms Export Control Act for
			 assistance for enhancing counterinsurgency capabilities of Pakistan that are
			 transferred by the President to the Fund pursuant to subsection (e).
					(c)Purposes of
			 fundAmounts in the Fund are
			 authorized to be used by the Secretary of State, with the concurrence of the
			 Secretary of Defense, to enhance the capability of Pakistan to conduct
			 counterinsurgency and counterterrorism operations, including—
					(1)the training and
			 equipping of the armed forces of Pakistan, including the articles, services,
			 and military education and training described in section 203(b)(2);
					(2)the training and
			 equipping of paramilitary and other security forces, including the Frontier
			 Corps, and, on an exceptional basis, irregular security forces; and
					(3)building the capability of the forces
			 described in paragraphs (1) and (2) to respond to urgent humanitarian relief
			 and reconstruction requirements that will immediately assist those civilians
			 affected by military operations.
					(d)Additional
			 authority
					(1)In
			 GeneralExcept as provided in section 3(a)(2) of the Arms Export
			 Control Act and except as otherwise provided in this title, amounts in the Fund
			 shall be available notwithstanding any other provision of law.
					(2)AvailabilityAmounts
			 in the Fund shall be available in the fiscal year they were appropriated and
			 the succeeding fiscal year.
					(e)Transfer
			 Authority
					(1)In
			 generalThe Secretary of
			 State may transfer amounts appropriated for Pakistan pursuant to the provisions
			 of law described in subsection (b)(2) to the Fund. Such funds shall be merged
			 with amounts in the Fund and shall be available for any purpose for which any
			 of the amounts so transferred are available.
					(2)To Other
			 AgenciesThe Secretary of State may transfer amounts in the Fund
			 to the Department of Defense or any other Federal department or agency, with
			 the concurrence of the head of such department or agency, to enable such
			 departments and agencies to support Pakistan’s counterinsurgency operations,
			 and such amounts may be merged with and be available for the same purposes and
			 for the same time period as the appropriation or fund to which transferred or
			 may be transferred pursuant to the authorities contained in the Foreign
			 Assistance Act of 1961.
					(3)NotificationThe
			 Secretary of State shall, not less than 15 days prior to making transfers from
			 Fund, notify the appropriate congressional committees in writing of the details
			 of any such transfer. If the Secretary determines that it is in the national
			 security interest of the United States to transfer such funds immediately, the
			 Secretary shall notify the appropriate congressional committees not later than
			 5 days after the transfer of such funds.
					(4)RetransferUpon
			 determination by the Secretary of Defense or head of any other Federal
			 department or agency, with the concurrence of the Secretary of State, that all
			 or part of the funds transferred from the Fund pursuant to paragraph (2) are
			 not necessary for the purposes described in subsection (c), such amounts may be
			 transferred by the head of the relevant Federal department or agency back to
			 the Fund and shall be available for the same purposes and for the same time
			 period as originally appropriated.
					(5)Relationship to Other
			 LawsThe authority of this section is in addition to transfer
			 authorities provided in the Foreign Assistance Act of 1961 or under any other
			 provision of law.
					(f)Report
					(1)Initial Spending
			 PlanNot later than 180 days after the date of the enactment of
			 this Act, the Secretary of State shall submit to the appropriate congressional
			 committees an initial spending plan for the any amounts in the Fund.
					(2)ImplementationNot
			 later than April 1, 2010, and every six months thereafter through September 30,
			 2013, the Secretary shall submit to the appropriate congressional committees a
			 report summarizing, on a project-by-project basis, the activities carried out
			 by the Fund, including a description of provisions of law waived to carry out
			 such activities.
					(g)Submission of reports
			 and notificationsAny report or notification required by this
			 section shall be submitted in classified form, but may include a unclassified
			 annex if necessary.
				(h)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
					(1)the Committee on Appropriations, the
			 Committee on Armed Services, and the Committee on Foreign Affairs of the House
			 of Representatives; and
					(2)the Committee on Appropriations, the
			 Committee on Armed Services, and the Committee on Foreign Relations of the
			 Senate.
					(i)Authorization of
			 AppropriationsThere is authorized to be appropriated for the
			 Fund $700,000,000 for fiscal year 2010 and such sums as may be necessary for
			 each of the fiscal years 2011 through 2013.
				205.Exchange program
			 between military and civilian personnel of Pakistan and certain other
			 countries
				(a)In
			 generalThe Secretary of State is authorized to establish an
			 exchange program between—
					(1)military and civilian
			 personnel of Pakistan, and
					(2)(A)military and civilian
			 personnel of countries determined by the Secretary of State to be in transition
			 to democracy, or
						(B)military and civilian
			 personnel of North Atlantic Treaty Organization member countries,
						in
			 order to foster greater respect for and understanding of the principle of
			 civilian rule of Pakistan’s military. The program established under this
			 subsection shall be known as the Pakistan Military Transition
			 Program.(b)Elements of
			 programThe program authorized under subsection (a) may
			 include—
					(1)conferences, seminars,
			 and other events;
					(2)distribution of
			 publications; and
					(3)reimbursement of expenses
			 of foreign military personnel participating in the program, including
			 transportation expenses, translation services expenses, and administrative
			 expenses relating to the program.
					(c)Role of nongovernmental
			 organizationsAmounts
			 authorized to be appropriated to carry out this title for a fiscal year are
			 authorized to be made available for nongovernmental organizations to facilitate
			 the implementation of the program authorized under subsection (a).
				206.Limitation on United
			 States military assistance to Pakistan
				(a)Prohibition on use of
			 fundsNone of the funds
			 authorized to be appropriated for military assistance to Pakistan for fiscal
			 year 2011 and each fiscal year thereafter may be obligated or expended if the
			 President has not made the determinations described in subsection (b) for such
			 fiscal year.
				(b)Determinations
			 regarding enhanced cooperation between the united states and
			 pakistanThe determinations referred to in subsection (a)
			 are—
					(1)a determination by the
			 President at the beginning of each fiscal year that the Government of Pakistan
			 is continuing to cooperate with the United States in efforts to dismantle
			 supplier networks relating to the acquisition of nuclear weapons-related
			 materials, including, as necessary, providing direct access to Pakistani
			 nationals associated with such networks; and
					(2)a determination by the
			 President at the beginning of each fiscal year that the Government of Pakistan
			 during the preceding fiscal year has demonstrated a sustained commitment to and
			 making progress towards combating terrorist groups, including taking into
			 account the progress the Government of Pakistan has made with regard to—
						(A)ceasing support,
			 including by any elements within the Pakistan military or its intelligence
			 agency, to extremist and terrorist groups, particularly to any group that has
			 conducted attacks against United States or coalition forces in Afghanistan, or
			 against the territory or people of neighboring countries;
						(B)closing terrorist camps
			 in the FATA, dismantling terrorist bases of operations in other parts of the
			 country, including Quetta and Muridke, and taking action when provided with
			 intelligence about high-level terrorist targets;
						(C)preventing cross-border
			 attacks into neighboring countries; and
						(D)strengthening
			 counter-terrorism and anti-money laundering laws.
						(c)WaiverThe
			 President may waive the restriction under subsection (a) for any fiscal year if
			 the President certifies to the appropriate congressional committees 15 days
			 before the President exercises the authority of this subsection that the
			 provision of military assistance to Pakistan is important to the national
			 security interests of the United States.
				(d)Consultation and
			 written justificationNot later than 5 days prior to making a
			 determination described in subsection (b), the President shall consult with the
			 appropriate congressional committees and, upon making such determination, shall
			 submit to the appropriate congressional committees a written justification that
			 specifies the basis upon which the President made such a determination,
			 including an acknowledgment of the extent to which the Government of Pakistan
			 has made progress with regard to subsection (b)(2). The justification shall be
			 unclassified but may include a classified annex.
				(e)DefinitionsFor
			 purposes of this section—
					(1)the term
			 appropriate congressional committees means the Committees on
			 Foreign Affairs and Armed Services of the House of Representatives and the
			 Committees on Foreign Relations and Armed Services of the Senate; and
					(2)the term military
			 assistance—
						(A)means assistance authorized under section
			 23 of the Arms Export Control Act (22 U.S.C. 2763; relating to the Foreign
			 Military Financing program), including assistance authorized under section
			 203(b) of this Act, assistance authorized under section 204 of this Act, and
			 assistance authorized under part II of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2301 et seq.), other than assistance authorized under chapter 5 of part
			 II of such Act (22 U.S.C. 2347 et seq.); but
						(B)does not include
			 assistance authorized under any provision of law that is funded from accounts
			 within budget function 050 (National Defense).
						207.Authorization of
			 appropriations
				(a)In
			 generalThere are authorized to be appropriated to the President
			 to carry out this title, other than section 204, $400,000,000 for each of the
			 fiscal years 2010 through 2013.
				(b)Relation to other
			 available fundsAmounts
			 authorized to be appropriated to carry out this title for a fiscal year are in
			 addition to amounts otherwise available for such purposes.
				IIIMiscellaneous
			 provisions
			301.Comprehensive regional
			 security strategy
				(a)Sense of
			 CongressIt is the sense of
			 Congress that the achievement of United States national security goals to
			 eliminate terrorist threats and close safe havens in Pakistan requires the
			 development of a comprehensive plan that utilizes all elements of national
			 power, including in coordination and cooperation with other concerned
			 governments, and that it is critical to Pakistan’s long-term prosperity and
			 security to strengthen regional relationships among India, Pakistan, and
			 Afghanistan.
				(b)Comprehensive regional
			 security strategyThe
			 President shall develop a comprehensive regional security strategy to eliminate
			 terrorist threats and close safe havens in Pakistan, including by working with
			 the Government of Pakistan and other relevant governments and organizations in
			 the region and elsewhere, as appropriate, to best implement effective
			 counterinsurgency and counterterrorism efforts in and near the border areas of
			 Pakistan and Afghanistan, including the FATA, NWFP, parts of Balochistan, and
			 parts of Punjab.
				(c)Report
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the President shall transmit to the appropriate congressional
			 committees a report on the comprehensive regional security strategy required
			 under subsection (b).
					(2)ContentsThe
			 report shall include a copy of the comprehensive regional security strategy,
			 including specifications of goals, and proposed timelines and budgets for
			 implementation of the strategy.
					(d)DefinitionFor purposes of this section, the term
			 appropriate congressional committees means the Committees on
			 Foreign Affairs and Armed Services of the House of Representatives and the
			 Committees on Foreign Relations and Armed Services of the Senate.
				302.Monitoring and
			 evaluation of assistance
				(a)DefinitionsIn this section:
					(1)Impact evaluation
			 researchThe term impact evaluation research means
			 the application of research methods and statistical analysis to measure the
			 extent to which change in a population-based outcome can be attributed to
			 program intervention instead of other environmental factors.
					(2)Operations
			 researchThe term operations research means the
			 application of social science research methods, statistical analysis, and other
			 appropriate scientific methods to judge, compare, and improve policies and
			 program outcomes, from the earliest stages of defining and designing programs
			 through their development and implementation, with the objective of the rapid
			 dissemination of conclusions and concrete impact on programming.
					(3)Program
			 monitoringThe term program monitoring means the
			 collection, analysis, and use of routine program data to determine how well a
			 program is carried out and how much the program costs.
					(b)Sense of
			 congressIt is the sense of Congress that—
					(1)to successfully enhance
			 democracy and the rule of law in Pakistan, defeat extremist elements, and
			 ensure the protection of human rights, the President should establish a program
			 to conduct impact evaluation research, operations research, and program
			 monitoring to ensure effectiveness of assistance provided under title I of this
			 Act;
					(2)long-term solutions to
			 Pakistan’s security problems depend on increasing the effectiveness and
			 responsiveness of civilian institutions in Pakistan, including the parliament
			 and judicial system;
					(3)a specific program of
			 impact evaluation research, operations research, and program monitoring,
			 established at the inception of the program, is required to permit assessment
			 of the operational effectiveness of impact of United States assistance towards
			 these goals; and
					(4)the President, in
			 developing performance measurement methods under the impact evaluation
			 research, operations research, and program monitoring, should consult with the
			 appropriate congressional committees as well as the Government of
			 Pakistan.
					(c)Impact evaluation
			 research, operations research and program monitoring of
			 assistanceThe President shall establish and implement a program
			 to assess the effectiveness of assistance provided under title I of this Act
			 through impact evaluation research on a selected set of programmatic
			 interventions, operations research in areas to ensure efficiency and
			 effectiveness of program implementation, and monitoring to ensure timely and
			 transparent delivery of assistance.
				(d)RequirementsThe
			 program required under subsection (c) shall include—
					(1)a delineation of key
			 impact evaluation research and operations research questions for main
			 components of assistance provided under title I of this Act;
					(2)an identification of
			 measurable performance goals for each of the main components of assistance
			 provided under title I of this Act to be expressed in an objective and
			 quantifiable form at the inception of the program;
					(3)the use of appropriate
			 methods, based on rigorous social science tools, to measure program impact and
			 operational efficiency; and
					(4)adherence to a high
			 standard of evidence in developing recommendations for adjustments to the
			 assistance to enhance the impact of the assistance.
					(e)Assistance To enhance
			 the capacity of pakistanIn carrying out the program required
			 under subsection (c), the President is authorized to provide assistance to
			 enhance the capacity of the Government of Pakistan to monitor and evaluate
			 programs carried out by the national, provincial, and local governments in
			 Pakistan in order to maximize the long-term sustainable development impact of
			 such programs.
				(f)Consultation with
			 congressNot later than 120 days after the date of the enactment
			 of this Act, the President shall brief and consult with the appropriate
			 congressional committees regarding the progress in establishing and
			 implementing the program required under subsection (c).
				(g)Authorization of
			 appropriationsOf the amounts authorized to be appropriated under
			 section 105 for each of the fiscal years 2010 through 2013, up to 5 percent of
			 such amounts for such fiscal year is authorized to be made available to carry
			 out this section for the fiscal year.
				303.Auditing
				(a)Assistance
			 authorizedThe Inspector
			 General of the Department of State and the Inspector General of the United
			 States Agency for International Development shall audit, investigate, and
			 oversee the obligation and expenditure of funds to carry out title I of this
			 Act.
				(b)Requirement for
			 in-country presenceThe
			 Inspector General of the Department of State and the Inspector General of the
			 United States Agency for International Development, after consultation with the
			 Secretary of State and the Administrator of the United States Agency for
			 International Development, are authorized to establish field offices in
			 Pakistan with sufficient staff from each of the Offices of the Inspector
			 General in Pakistan respectively to carry out subsection (a).
				(c)Authorization of
			 appropriations
					(1)In
			 generalOf the amounts
			 authorized to be appropriated under section 105 for each of the fiscal years
			 2010 through 2013, not less than $2,000,000 for each fiscal year is authorized
			 to be made available to the Office of the Inspector General of the Department
			 of State and not less than $2,000,000 for each fiscal year is authorized to be
			 made available to the Office of the Inspector General of the United States
			 Agency for International Development to carry out this section.
					(2)Relation to other
			 available fundsAmounts made available under paragraph (1) are in
			 addition to amounts otherwise available for such purposes.
					304.Requirements for
			 civilian control of United States assistance for Pakistan
				(a)RequirementsAny direct assistance provided or payments
			 made on or after January 1, 2010, by the United States to the Government of
			 Pakistan, and any information required by the United States prior to providing
			 the assistance or making the payments, may only be provided or made to, or
			 received from, civilian authorities of a government of Pakistan constituted
			 through a free and fair election. For purposes of this subsection, a government
			 of Pakistan constituted through a free and fair election is a government that
			 is determined by the President to have been elected in a free and fair manner,
			 taking into account the laws and constitution of Pakistan and internationally
			 recognized standards.
				(b)WaiverThe President may waive—
					(1)the requirements under
			 subsection (a), or
					(2)the requirements under
			 any other provision of law that restricts assistance to the government of any
			 country whose duly elected head of government is deposed by military coup or
			 decree, as such provision of law applies with respect to the Government of
			 Pakistan,
					if
			 the President certifies to the appropriate congressional committees that the
			 waiver is important to the national security interests of the United
			 States.(c)Rule of
			 constructionNothing in this
			 section shall apply with respect to any activities subject to reporting
			 requirements under title V of the National Security Act of 1947 (50 U.S.C. 413
			 et seq.).
				(d)DefinitionIn this section, the term appropriate
			 congressional committees means the Committees on Appropriations, Armed
			 Services, and Foreign Affairs of the House of Representatives and the
			 Committees on Appropriations, Armed Services, and Foreign Relations of the
			 Senate.
				305.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the Secretary of State, with the
			 concurrence of the Secretary of Defense, should establish a coordinated,
			 strategic communications strategy to engage the people of Pakistan—one that is
			 fully funded, staffed, and implemented—to help ensure the success of the
			 measures authorized by this Act; and
				(2)the strategy should have
			 clear and achievable objectives, based on available resources, and should be
			 overseen by the United States Chief of Mission in Pakistan.
				306.Reports
				(a)Report by
			 president
					(1)In
			 generalThe President shall transmit to the appropriate
			 congressional committees a report on assistance provided under titles I and II
			 of this Act during the preceding fiscal year. The first report shall be
			 transmitted not later than 180 days after the date of the enactment of this Act
			 and subsequent reports shall be transmitted not later than December 31 of each
			 year thereafter.
					(2)Matters to Be
			 IncludedThe report required under subsection (a) shall include
			 the following:
						(A)A detailed description of the assistance by
			 program, project, and activity, as well as by geographic area.
						(B)A general description of
			 the performance goals established under section 302 and the progress made in
			 meeting the goals.
						(C)An evaluation of efforts
			 undertaken by the Government of Pakistan to—
							(i)disrupt, dismantle, and
			 defeat al Qaeda, the Taliban, and other extremist and terrorist groups in the
			 FATA and settled areas;
							(ii)close terrorist camps, including those of
			 Jamaat-ud-Dawa, Lashkar-e-Taiba, and Jaish-e-Mohammed;
							(iii)cease all support for
			 extremist and terrorist groups;
							(iv)prevent cross-border
			 attacks;
							(v)increase oversight over
			 curriculum in madrasas, including closing madrasas with direct links to the
			 Taliban or other extremist and terrorist groups; and
							(vi)improve counter-terrorism financing and
			 anti-money laundering laws, apply for observer status for the Financial Action
			 Task Force, and steps taken to adhere to the United Nations International
			 Convention for the Suppression of Financing of Terrorism.
							(D)A detailed description of
			 Pakistan’s efforts to prevent proliferation of nuclear-related material and
			 expertise.
						(E)An assessment of whether assistance
			 provided to Pakistan pursuant to this Act has directly or indirectly aided the
			 expansion of Pakistan’s nuclear weapons program, whether by the diversion of
			 United States assistance or the reallocation of Pakistan financial resources
			 that would otherwise be spent for programs and activities unrelated to its
			 nuclear weapons program.
						(F)A description of the
			 transfer or purchase of military equipment pursuant to title II of this Act,
			 including—
							(i)a list of equipment
			 provided; and
							(ii)a detailed description
			 of the extent to which funds obligated and expended pursuant to section 203(b)
			 meet the requirements of such section.
							(G)An analysis of a suitable replacement for
			 the AH–1F and AH–1S Cobra attack helicopters, which includes recommendations
			 for sustainment, training, and any other matters determined to be
			 appropriate.
						(H)An assessment of the extent to which the
			 Government of Pakistan exercises effective civilian control of the military,
			 including a description of the extent to which civilian executive leaders and
			 parliament exercise oversight and approval of military budgets, the chain of
			 command, the process of promotion for senior military leaders, civilian
			 involvement in strategic guidance and planning, and military involvement in
			 civil administration.
						(b)Report by comptroller
			 general
					(1)In
			 generalNot later than April
			 1, 2011, the Comptroller General of the United States shall submit to the
			 appropriate congressional committees a report evaluating the effectiveness of
			 security assistance provided to Pakistan under title II of this Act during
			 fiscal years 2010 and 2011.
					(2)Matters to be
			 includedThe report required under subsection (a) shall include
			 the following:
						(A)A detailed description of
			 the expenditures made by Pakistan pursuant to grant assistance under section 23
			 of the Arms Export Control Act (22 U.S.C. 2763; relating to the Foreign
			 Military Financing program).
						(B)An assessment of the
			 impact of the assistance on the security and stability of Pakistan.
						(C)An evaluation of any issues of financial
			 impropriety on behalf of personnel implementing the assistance.
						(D)An assessment of the
			 extent to which civilian authorities are involved in administration of the
			 assistance provided by the United States.
						307.SunsetThe authority of this Act, other than
			 section 104, shall expire after September 30, 2013.
			
	
		June 2, 2009
		The Committee on Armed
		  Services discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
